Citation Nr: 0008159	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  94-34 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
April 1971.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the October 1993 and October 1994 rating decisions from 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO) that continued a 30 percent rating for 
PTSD since April 1991.  

The May 1997 Board decision remanded the case to obtain a VA 
examination, Social Security Administration records, and a 
current statement of the case.  A March 1999 rating decision 
granted a temporary total evaluation from December 1998 to 
April 1999.  


FINDINGS OF FACT

1.  The veteran's PTSD manifests as definite occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, and sleep impairment.  

2.  The veteran's PTSD does not manifest as panic attacks, 
difficulty in understanding complex commands, memory 
impairment, impaired judgment, or impaired abstract thinking.  


CONCLUSION OF LAW

The criteria are not met for entitlement to an increased 
rating for PTSD, currently evaluated as 30 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.2, 
4.130, Diagnostic Code 9411 (1999) (effective November 7, 
1996); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996) 
(effective prior to November 7, 1996).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In January 1991, the veteran found a stabbing victim on the 
street and administered first aid by applying a tourniquet.  
For a number of hours following the stabbing, the veteran had 
a serious flashback to Vietnam.  In April 1991, the veteran 
reported feeling tense and having frequent flashbacks and 
nightmares about Vietnam.  He frequently woke up at night and 
was unable to return to sleep.  He felt anxious and stressed.  
He reported that his marital situation was good and that he 
was helping his mother refurbish her home.  In June 1991, his 
speech was coherent and relevant.  His memory was good, and 
his affect was appropriate.  

The veteran underwent a VA examination in July 1991.  He 
reported that flashbacks had increased over the last 5 years.  
He described himself as restless with sleep difficulties, 
frequent flashbacks and nightmares, waking up in a cold 
sweat, and tending to become agitated and upset.  He was 
unable to develop any relationship and had difficulty 
maintaining his marriage.  He felt low and depressed with 
anxiety and found it difficult to express himself.  He tended 
to avoid people and found it difficult to trust anybody.  He 
had completed 6 months of college.  Although he had some 
conflict, he generally got along with his wife.  The 
veteran's speech was of regular tone and volume and he 
exhibited some circumstantiality at times.  He seemed to have 
difficulty giving a specific response and tended to fumble.  
His mood and affect were fluctuating and could be described 
as anxious, tense, and somewhat sad.  His attention span was 
poor at times but he had the ability to comprehend when he 
paid attention.  He read and wrote well and had the ability 
to do simple calculations.  The veteran exhibited fair memory 
of recent and remote events.  He admitted difficulty 
retaining recent memory but otherwise denied memory problems.  
He seemed to have fair insight.  The Axis I diagnosis 
included chronic moderate PTSD.  The examiner stated that the 
veteran was currently unemployed and functioning relatively 
poorly in the community.  

The veteran underwent a Social Security Disability (SSD) 
examination in October 1991.  His mood and affect were mildly 
depressed, with indications of anxiety and tension.  There 
were indications of somatic occurrence with unresolved anger 
in the content of his thoughts.  The veteran manifested 
behaviors of self devaluation, unresolved anger, easy 
irritability, and agitation.  Memory appeared intact.  The 
diagnosis was an adjustment disorder with depressed mood.  
The examiner opined that the veteran had no restriction of 
daily activities.  He had decreased socialization with some 
withdrawal, difficulty staying asleep, and difficulty with 
concentration.  His appearance and ability to care for 
personal needs were appropriate.  He manifested easy 
irritability and agitation in his ability to relate to other 
people.  The examiner opined that the veteran's ability to 
relate to fellow workers and supervisors was generally 
appropriate but with the possibility of easy irritability and 
agitation.  His ability to understand and follow instructions 
was appropriate.  His ability to maintain the attention 
required to perform simple repetitive tasks was appropriate.  
His ability to withstand the ordinary stress and pressures 
associated with day to day work activities was generally 
appropriate.  The diagnosis was adjustment disorder with 
depressed mood.  

The November 1991 SSD determination stated that the veteran 
alleged that he was unable to work because of back pain and 
nervousness.  The psychologist's medical summary stated that 
the veteran's affective disorders manifested as disturbance 
of mood, sleep disturbance, psychomotor agitation or 
retardation, feeling of guilt or worthlessness, and 
difficulty concentrating or thinking.  The veteran's anxiety 
was evidenced by recurrent and intrusive recollections of 
traumatic experience.  The examiner opined that the veteran 
had moderate restriction of activities of daily living, 
marked difficulties in maintaining social functioning, and 
frequent deficiencies of concentration, persistence or pace 
resulting in failure to complete tasks in a timely manner in 
work settings or elsewhere.  

The veteran underwent a VA examination in September 1993.  
The veteran reported nightmares 1-2 times per month, in which 
he was a sniper shooting at the enemy and in which his 
friends died.  He described being irritable, anxious, and 
breaking into cold sweats.  He was easily startled and 
avoided other people.  He had some spontaneous crying 
episodes.  He had decreased concentration but his memory was 
adequate.  The veteran reported that he loved and respected 
his mother but was not particularly close to her.  He saw her 
1-2 times per week.  He reported that he was trained as a 
sniper in the military.  He had contact with his 22-year-old 
son and had contact with his 17-year-old son until 1 year 
ago.  Mental status examination revealed that the veteran's 
affect was somewhat constricted.  His mood appeared slightly 
anxious.  He had no motor or autonomic signs of anxiety.  His 
thoughts were coherent and goal-oriented without loose 
associations, flight of ideas, or perseveration.  The Axis I 
diagnosis was to rule out delayed PTSD, rule out dysthymia, 
and a history of alcohol abuse/dependence.  The global 
assessment function score (GAF) was 75 at the examination and 
during the past year.  

The December 1993 notice of disagreement stated that the 
veteran had not worked since March 1988 when he was fired for 
missing work due to PTSD.  

The February 1994 letter from the veteran's wife stated that 
the veteran had very few friends because he could not stand 
crowds or trust people.  His sleep was often disrupted with 
nightmares.  He had numerous crying spells, cold sweats, and 
depression.  She described the incident when the veteran 
tried to help a stabbing victim by covering the victim with 
his own coat and making a tourniquet.  After returning home, 
the veteran noticed blood on his hands, and a glaze came into 
his eyes.  He scrubbed his hands until they were raw, and he 
kept saying over and over that the blood would not come off.  
His nightmares that night were especially bad.  

The veteran underwent a VA examination in May 1996.  The 
veteran reported having 6 jobs after service, ranging in 
length from 8 months to about 5 years.  He last worked in 
March 1988.  He had sustained a ruptured disc in 1976. The 
veteran reported that his nightmares had worsened and that he 
had difficulty sleeping because he was afraid of ambushes or 
attacks.  He felt that he could not be with groups of people 
because he could not trust them.  He easily became agitated.  
Loud noises sounded like gunshots and made him feel that he 
was still in Vietnam.  Physical examination revealed that the 
veteran was fairly neat in his appearance.  He mood was 
mildly depressed.  His speech was coherent, and his thought 
processes were well organized.  His memory was intact.  The 
diagnosis was PTSD.  

The veteran was voluntarily admitted to the hospital for 1 
week of detoxification from alcohol and cocaine in August 
1998.  The veteran reported 3-4 months of depression.  Memory 
and concentration were fair.  Mood was mildly depressed with 
appropriate affect.  Insight and judgment were considered 
fair.  The veteran did not complete treatment.  Instead, he 
received an irregular discharge because he was either 
distributing or selling medications to other patients.  

In November 1998, the veteran was admitted to a 21-day 
inpatient treatment program for substance dependence.  In 
December 1998 he entered the PTSD Rehabilitation Residential 
Program. No specific complaints or symptoms were reported. 
The discharge summary stated that the veteran's mental status 
was stable, and he was directly transferred to a resident 
care facility.  On his incentive therapy assignment, the 
veteran worked as a messenger and demonstrated excellent work 
skills.  The examiner stated that the veteran had not worked 
for numerous years but was capable of doing some type of 
employment.  The March 1999 screening for cognitive 
impairment showed a performance well within normal limits. He 
received an irregular discharge following an altercation with 
another patient. 


Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Effective November 7, 1996, the Ratings Schedule for Mental 
Disorders was amended and redesignated as 38 C.F.R. § 4.130.  
61 Fed. Reg. 52695-52702 (October 8, 1996).  Prior to 
November 1996, governing regulations provided that the 
severity of a psychiatric disability would be measured by 
actual symptomatology, as it affects social and industrial 
adaptability.  Evaluators were specifically instructed not to 
"underevaluate the emotionally sick veteran with a good work 
record, nor [to] overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture."  38 C.F.R. § 4.130 (1996).  Under the 
new regulations, the evaluation criteria for mental disorders 
substantially changed, in that the new criteria focused on 
the individual symptoms as manifested throughout the record 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe, or total.  

Where a law or regulation changes after a claim is filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, impairment resulting from PTSD must be evaluated 
under the criteria, old or new, which are determined to be 
more beneficial to the veteran.  

Under the old criteria in effect prior to November 1996, a 30 
percent evaluation is warranted for definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation is warranted 
if an ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation is warranted if an ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 
evaluation is warranted if the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, and there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such a fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, and the veteran is demonstrably unable to 
maintain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  In applying this standard, the VA 
interprets "definite" to mean "distinct, unambiguous, and 
moderately large in degree."  VAOPGCPREC 9-93 (Nov. 9, 1993).  

Under the new criteria effective since November 1996, a 30 
percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The claim for an increased rating is well grounded because 
the veteran has alleged that his PTSD has worsened.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A veteran's assertion that the disability has 
worsened serves to render the claim well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

As a preliminary matter, the claim for an increased rating 
for PTSD will be decided upon the evidence of record.  
Generally, when entitlement to an increased rating cannot be 
established or confirmed without a current VA examination and 
a claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  See 38 C.F.R. 
§ 3.655(a)-(b) (1999).  

In this case, when the VA Medical Center tried to contact the 
veteran at his last known phone number, they were told that 
the phone had been disconnected, and the veteran did not 
appear for the November 1997 VA examination.  The RO's July 
1998 letter informed that the veteran that he could be 
rescheduled for an examination if he responded and that 
failure to reply within 60 days would have an adverse effect 
on his appeal.  Neither the veteran nor his representative 
requested another examination.  

Nonetheless, the claim will be decided on the evidence of 
record, and not denied solely under 38 C.F.R. § 3.655(b), 
because additional medical records and SSD records obtained 
according to the May 1997 Board remand, are sufficient to 
confirm continuation of the 30 percent evaluation.  

When the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that the 
VA's duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  The record shows that the RO obtained additional 
medical records and SSD records pursuant to the May 1997 
Board remand.  The RO attempted to schedule a new VA 
examination for the veteran. Letters to the veteran's 
addresses of record have not been answered. The veteran filed 
lay statements with the RO, and he declined the opportunity 
for a hearing.  Thus, the VA has fulfilled its duty to assist 
under 38 U.S.C.A. § 5107(a).  

A continued 30 percent rating is warranted under the new 
criteria effective since November 1996.  The veteran has 
occupational impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  He has not worked for the last 12 years, 
and he was fired from his last job because he missed work due 
to PTSD symptoms.  The October 1991 examiner opined that the 
veteran was easily irritated and agitated with coworkers and 
supervisors.  The veteran has social impairment because he 
has no friends and cannot tolerate crowds.  The veteran 
functions satisfactorily with routine behavior and self-care.  
He was able to drive himself to VA examinations, and he 
sought medical care for his mental and physical health. 
Although the July 1991 examiner noted that the veteran had 
difficulty responding to questions, most of the examiners 
found that the veteran spoke in a normal manner.  Examiners 
noted that the veteran had a depressed mood, anxiety, and 
sleep impairment.  The veteran took medications for 
depression, he was anxious at examinations, and his wife 
verified that he did not sleep well because he had nightmares 
and woke up in cold sweats.  Several examiners noted the 
veteran's sad or depressed mood, and his wife stated that he 
had bouts of crying and depression.  The July 1991 examiner's 
characterization of PTSD as moderate and the September 1995 
GAF of 75 further support the continuation of a 30 percent 
rating.  

Likewise, a continued 30 percent rating is warranted under 
the old criteria in effect prior to November 1996. The 
October 1991 examiner noted that the veteran manifested easy 
irritability and agitation in his ability to relate to other 
people, and the November 1991 examiner noted marked 
difficulties in maintaining social functioning.  The 
veteran's symptoms also result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  The veteran 
was fired from his last job because he missed work due to 
PTSD symptoms, and the November 1991 examiner opined that the 
veteran had frequent deficiencies of concentration, 
persistence, or pace that resulted in failure to complete 
tasks in a work setting. 

A 50 percent evaluation is not warranted under the new 
criteria because the evidence does not show that the veteran 
has panic attacks, difficulty in understanding complex 
commands, impairment of short- and long-term memory, or 
impaired judgment or abstract thinking.  Instead, the October 
1991 examiner noted that the veteran's ability to understand 
and follow instructions was appropriate and that he had the 
ability to comprehend when he paid attention.  The veteran 
had also completed 6 months of college coursework.  Although 
the veteran complained of deficient memory, several examiners 
found that his memory was intact.  The veteran's affect had 
fluctuated from appropriate to restricted, and the July 1991 
examiner noted that the veteran's affect even fluctuated 
during the examination.  The veteran's speech was generally 
appropriate, and he was able to express his thoughts to 
examiners, to his wife, and in statements to the RO. Although 
he has occupational impairment, the November 1998 examiner 
stated that the veteran was capable of doing some kind of 
employment, and the October 1991 examiner stated that the 
veteran's ability to withstand ordinary work pressures was 
generally appropriate.  

Likewise, a 50 percent rating is not warranted under the old 
criteria.  The veteran's ability to establish or maintain 
effective or favorable relationships with people is not 
considerably impaired.  The October 1991 examiner stated that 
the veteran's ability to relate to coworkers and supervisors 
was generally appropriate. PTSD symptoms do not cause the 
veteran's reliability, flexibility, and efficiency levels to 
be so reduced as to result in considerable industrial 
impairment.  The veteran worked as a messenger and 
demonstrated excellent work skills while in the resident care 
facility.  He worked as a truck driver in the past and still 
drives himself to appointments. Accordingly, a 50 percent 
rating is not warranted under the new or the old criteria. 
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.2, 4.130, 
Diagnostic Code 9411 (1999) (effective November 7, 1996); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996) (effective prior 
to November 7, 1996). Finally, extraschedular considerations 
do not apply in this case because exceptional circumstances 
have not been claimed or demonstrated.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b)(1999).  


ORDER

Entitlement to an increased rating for PTSD is denied.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

